Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-15 have been considered.
2.	Examiner notes the entry of the following papers
a.	Patent Application filed 2/05/2020
b.	Drawings filed 2/05/2020
c.	Information Disclosure Statement (IDS) filed on 02/05/2020 and 12/04/2020
d.	Oath filed on 2/05/2020
3.	The information disclosure statement (IDS) submitted on 02/05/2020 and 12/04/2020 were filed prior to the mailing date of the first Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5)  because they do not include the following reference sign(s) mentioned in the description: 
a/  Paragraph [0052] of the specification refers to schedulers 100 and 105.  Figure 3 of the drawings associates the warp scheduler with the reference 105.  However, the warp scheduler is also shown in Figure 1 and Figure 4 with no reference.  Similarly, in Figure 3, the operand collector is associated with the reference 405.  However, the operand collector is also shown in Figure 1 and Figure 4 with no reference.  
b/  Paragraphs  [0056] and [0058] refer to functional unit 505.  However, there is no functional unit 505 shown in any of the figures.  Instead, there is an execution unit 505 shown in Figure 3 of the drawings.
c/ Figure 2 of the drawings associates the functional unit with the reference 500.  However, the functional unit is also shown in Figure 1 and Figure 4 with no reference.  
5.	Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
6.	The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors the applicant may become aware of in the drawings.

Specification 
7.	In paragraph [0011], the sentence “(T)he arbiter may include an indicator which points some banks of the third storage unit” is not clear.  It appears that certain words are missing.  It’s suggested that the sentence be rewritten for clarity.  
8. 	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors the applicant may become aware of in the specification.

           Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
10.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
11.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
12.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
13.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “storage unit” in claims 1 and 14, “first storage unit,” “second storage unit,” and “third storage unit” in claims 2 and 15, and compressing (interpreted as compressor unit) and decompression unit in claim 4. 
14.	In claims 1 and 14, the limitations “a storage unit configured to hierarchically store data corresponding to the operand” are interpreted under 112(f) as a means plus function limitation because of the combination of the term “storage unit” (first prong) and the functional language “to hierarchically store data corresponding to the operand” (second prong) without the claim reciting sufficient structure to achieve the storing data function (third prong). The 112(f) interpretation is therefore invoked for the “storage unit” limitation.  The interpretation of the limitations “storage unit configured to hierarchically store data corresponding to the operand” is based on the description in the specification including the descriptions in paragraphs [0053]-[0057] and in the drawings in Figures 2-4.  The structure of “storage unit” is represented as a set as of register banks (as shown in Figure 1) and including a hierarchy of first, second and third storage units (shown in Figure 2).  
15.	In claims 2 and 15, the limitation “first storage unit configured to store recently used data” is interpreted under 112(f) as a means plus function limitation because of the combination of the term “first storage unit” (first prong) and the functional language “to store recently used data” (second prong) without the claim reciting sufficient structure to achieve the storing of the recently used data (third prong).  The 112(f) interpretation is therefore invoked for the “first storage unit” limitation.  The interpretation for the “first storage unit” is based on paragraph [0054] of the specification where the “first storage unit” is also referred to as a register cache and is implemented by a static random-access memory (SRAM).
16.	Also in claims 2 and 15, the limitations “a second storage unit configured to store data evicted from the first storage unit for a predetermined buffer period” is interpreted under 112(f) as a means plus function limitation because of the combination of the term “second storage unit” (first prong) and the functional language “to store data evicted from the first storage unit” (second prong) without the claim reciting sufficient structure to achieve the storing of the data evicted from the first storage unit (third prong). The 112(f) interpretation is therefore invoked for the “second storage unit” limitation.  The interpretation for the “second storage unit” is based on paragraph [0054] of the specification where the “second storage unit” is also referred to as a buffer and is implemented by a static random-access memory (SRAM).   
17.	Also in claim 2 and 15, the limitations “a third storage unit configured to store data evicted from the second storage unit” is interpreted under 112(f) as a means plus function limitation because of the combination of the term “third storage unit” (first prong) and the functional language “to store data evicted from the second storage unit” (second prong) without the claim reciting sufficient structure to achieve the storing of the data evicted from the second storage unit (third prong). The 112(f) interpretation is therefore invoked for the “third storage unit” limitation.  The interpretation for the “third storage unit” is based on paragraph [0054] of the specification where the “third storage unit” is also referred to as a register file and is implemented by a spin transfer torque-random access memory (STT-RAM).  
18.	In claim 4, the limitation “a compressing (interpreted as a compression unit) configured to compress data for a predetermined compression period before being stored in the third storage unit” is interpreted under 112(f) as a means plus function limitation because of the combination of the term “a compressing (interpreted as a compression unit)” (first prong) and the functional language “to compress data for a predetermined compression period before being stored in the third storage unit” (second prong)
without the claim reciting sufficient structure to achieve the compressing of the data for a predetermined compression period before being stored in the third storage unit (third prong).  The 112(f) interpretation is therefore invoked for the “compression unit” limitation.  The interpretation for the “compression unit” is based on paragraph [0094] of the specification where information about a compression unit is provided including a description of a base delta immediate (BDI) compression method used by the compression unit to reduce the number of bits of data used for the STT-RAM.   More specifically, paragraph [0094] describes “the BDI method is a compression method, when a plurality of data is input, which represents data by the first data and a difference between the rest of input data and the first data. The first data is set as a base and the rest of the input data is represented as a delta.”  Figure 7 of the drawings also shows a compression example with original data, base data and difference or delta data.  
19.	Also in claim 4, the limitations “a decompression unit configured to decompress the compressed data” is interpreted under 112(f) as a means plus function limitation because of the combination of the term “a decompression unit” (first prong) and the functional language “to decompress the compressed data” (second prong) without the claim reciting sufficient structure to achieve the decompressing of the compressed data (third prong).  The 112(f) interpretation is therefore invoked for the “decompression unit” limitation.  The interpretation for the “decompression unit” is based on paragraph [0095] of the specification where the operation of decompression unit is described.  More specifically, paragraph [0095] describes that “(T)he decompression unit restores the data by adding a difference from the reference data to the reference data.”
20.	Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
21.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections 35 - U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

22.	 Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
23.	Regarding claim 4, line 2, it’s not clear what “a compressing configured to…” is.  
Claim 4 is therefore indefinite.  For the purpose of examination, the Examiner interprets the limitation as “a compression unit configured to…” 
24. 	Since claims 5-9 depend from and inherit the deficiencies raised with regard to claim
4, claims 5-9 are also indefinite at least for the same reasons provided with claim 4.
25.  	Regarding claim 5, line 2, it’s not clear what “an indicator which points some banks of the third storage units” is.  The phrase “some banks” is vague.  Claim 5 is therefore indefinite.  For the purpose of examination, the Examiner interprets the limitation as “an indicator which points to banks of the third storage unit.”
26.	Regarding claim 6, line 1, there is an antecedent basis issue with the limitation “the compression unit” because there is no prior mentioning of the same limitation.  For the purpose of examination, the Examiner interprets the limitation as being based on claim 4 having its limitation “compressing” corrected as “compression unit.” 
	In line 2, there is an antecedent basis issue with the limitations “the number of bits of data” because there is no prior mentioning of the same limitation.  For the purpose of examination, the Examiner interprets the limitation as “a number of bits of data.”
	In line 3, there is an antecedent basis issue with the limitation “the reference data” because there is no prior mentioning of the same limitation.  For the purpose of examination, the Examiner interprets the limitation as “a reference data.”
 	In lines 2-3, the phrase “the compression unit sets reference to for a plurality of data reduces the number of bits of data by representing data with a difference from the reference data…” is not clear.  It appears that the limitations are related to the operation of a BDI compression method described in paragraph [0094], third sentence, of the specification.  For the purpose of examination, the Examiner interprets the limitation “the compression unit sets reference data for a plurality of data and reduces the number of bits of data by representing the data by a difference from the reference data…”  
27.	Regarding claim 7, there is an antecedent basis issue with the limitation “the buffer period” and “the compression period.”  It appears that these limitations are related to the limitations “predetermined buffer period” of claim 2 and “predetermined compression period” of claim 4.  For the purpose of examination, the Examiner interprets the limitation as  “the predetermined buffer period” of claim 2 and “the predetermined compression period.”
	In lines 2-3, the phrase “…a counter which counts the buffer period and the compression period…” is not clear about how the buffer period and the compression period are counted.  It appears that the specification (page 23, lines 8-10) describes counting a number of cycles, not a number of buffer period or compression period.  For the purpose of examination, the Examiner interprets the limitation as “…a counter which counts a number of cycles in the predetermined buffer period and the predetermined compression period…”
Claim Rejections - 35 USC § 103
   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

28.     	Claims 1 and 14 are rejected under 35 U. S.C. 103 as being unpatentable over Lee et al. (“Warped-Compression: Enabling Power Efficient GPUs through Register Compression,” published by the Association for Computing Machinery (ACM) in June 2015, herein Lee), in view of  Gebhart et al. (“A Hierarchical Thread Scheduler and Register File for Energy-Efficient Throughput Processors,” published by the Association for Computing Machinery (ACM) in April 2012, herein Gebhart.)
29.        Regarding claim 1, Lee teaches:  
A register file device (Page 503, right column, section 2.1, paragraph 3, lines 3-11: base line register file design; Figure 1 except for the compression unit and decompression unit) comprising:  
a scheduler configured to select a data processing unit which is a set of instructions 
including an operator and an operand (Page 504, figure 1: Warp Scheduler, and Page 503, right column, subsection 2.1, lines 16-20: “All 32 threads in a warp execute the same instruction. Therefore, to execute an integer or floating-point warp instruction that has 32 threads, the register file needs to supply 32 x (number of source operands) register values to the SIMD execution units;”  Page 508, left column, second paragraph, lines 3-4: “Most warp instructions have two source operands and one destination register;”  Lee does not specifically teach the set of instructions including an operator.  However, it’s inherent that an instruction can be associated with an operator such as arithmetic, logical or relational operator to operate with the operands;)
a storage unit configured to store data corresponding to the operand (Page 504, figure 1: Register Banks (interpreted as storage unit); Page 504, left column, first paragraph, lines 7-8:  “While operands from different banks may be concurrently read…;”  In other words, the operands are stored in the register banks or storage unit;)
an operand collector configured to receive the data from the storage unit to check a ready state of the operand (Page 504, figure 1: Operand Collector; Page 504, left column, lines 8-10:  “to effectively handle operand fetch latency, the operand collector assembles operand values from multiple SRAM banks;”  Figure 1 on page 504 also shows a “ready” state for each of the operands in the table at the bottom with the value of ready. It’s inherent that when the “ready” state has a value of “ready”, it may also have a value of “not ready.”  In other words, the operand collector checks the “ready” state of the operand by reading the value from the table;)
a functional unit configured to execute the data processing unit in accordance with the ready state of the operand (Page 504, figure 1: SIMD Execution Unit (interpreted as functional unit); The “ready” state of the operands is shown at the bottom of Figure 1 on page 504.  As mentioned above, the “ready” state of the operand may have a value of “ready” or “not ready.”  Each value may cause the execution unit to perform or execute accordingly.  In other words, when the value of the “ready” state is “not ready”, the functional unit may not execute the data processing unit, and when the value is “ready”, the functional unit may execute the data processing unit;)
an arbiter configured to store an access request received from the functional unit and 
allocate the stored access request to the storage unit (Page 504, figure 1:  Arbiter;   Note that Figure 1 on page 504 shows the flow of information from the operand collector to the bank arbiter via the execution (or functional) unit.  Lee (Page 507, right column, paragraph 2, lines 4-10) teaches “(W)hen a warp instruction is allocated to a collector unit, the operand collector sends access requests for all source operands of the instruction to the bank arbiter;  In order to minimize bank conflicts, the arbiter selects access requests that do not access the same bank among the access requests from multiple operand collectors;”  In other words, the access requests received from the operand collector need to be stored so they can be selected by the arbiter, and the bank allocation of the access requests is relevant in order to avoid bank conflict.)
Lee (with the baseline register file design) does not teach a storage unit configured to hierarchically store data.    
Gebhart (Page 1, first paragraph, lines 8-10) teaches replacing the monolithic register file found on modern designs with a hierarchical register file with a  number of levels in the hierarchy and a number of entries at each level.  Gebhart (Page 8, figure 5) shows a three-level register file hierarchy with a main register file (MRF), a L1 register file, and a L0 register file.  Gebhart (Page 10, section 4.2, lines 2-4) teaches that the L0 register file has a single entry per thread, the L1 register file contains 3–6 entries per thread, and the lower level is the MRF contains 32 entries per thread.  Gebhart (Page 12, paragraph 2, lines 1-2) teaches that the MRF is composed of many SRAM banks.  Gebhart (Page 8, section 4, paragraph 1, line 13) teaches that the MRF in the hierarchy is identical to the baseline 128KB banked MRF (described on page 4, section 2.1, lines 3-6.)  Gebhart (Page 8, section 4, paragraph 1, lines 5-15) also teaches that “(T)he upper levels of the register file hierarchy filter requests to the main register file (MRF) and provide several benefits… reduced MRF energy by reducing MRF accesses… The upper level, L0 register file is the smallest and has the lowest access energy…Values in the L0 and L1 register file always have a corresponding entry in the MRF. Therefore, if a value needs to be flushed to the MRF, no extra storage is required.”  In other words, with the hierarchy, when there is a request for a value, the request is filtered so that an upper register file such as L1 is checked (to save MRF energy), and if that value has been flushed or evicted from the L1 register file, the value can still be accessed (or checked) in the MRF (because there can be a corresponding value or entry in the MRF.)
Gebhart (Page 9, section 4.1, lines 1-4) teaches augmenting the MRF with a register file cache with one or two levels.  In other words, the MRF taught by Gebhart is similar to the register banks taught by Lee (with the baseline register file design) (Page 504, left column, figure 1.)  Note that the baseline register file design shown in Lee’s Figure 1 does not include the proposed enhancement for compression (also shown in Lee’s Figure 1 in highlighted blocks.)  Modifying Lee using Gebhart would result in augmenting the register banks of Lee with the L0 and L1 register files. 
Both Lee and Gebhart are from the same field of endeavor of reducing energy consumption   associated with graphics processors.  Lee (Page 503, paragraph 3, lines 6-8) teaches “(D)ynamic power is reduced by decreasing the access count to each register bank by compressing the operand data into fewer physical register banks.”  Gebhart (Page 3, paragraph 3, lines 1-2) teaches that using the register file hierarchy reduces register file energy, and (Page 8, section 4, lines 3-9) teaches storing short-lived values in low energy storage structure and reducing main register file (MRF) energy by reducing MRF accesses.  It would be obvious for one skilled in the art, prior to the effective filing date of the claimed invention, to modify Lee using Gebhart to implement a multi-level hierarchy register file. This would result in a storage unit configured to hierarchically store data corresponding to the operand. Doing so would enable the baseline register file taught by Lee to be more energy efficient.  Claim 1 is therefore rejected.
30.	Claim 14 is a system claim that includes a multiprocessor which performs parallel-processing on data and a register file device.  Regarding the multiprocessor, the combination of Lee (with the baseline register file design) and Gebhart teaches a multiple processor which performs parallel-processing on data.  More specifically, Lee (with the baseline register file design) (Page 502, right column, paragraph 2) teaches “(T)o enable fast context switch between threads, GPUs maintain all active thread contexts in a large register file…the NVIDIA Maxwell GPU has 64K 32-bit registers per each streaming multiprocessor (SM)…”.  Lee (with the baseline register file design) (Page 503, right column, background section, paragraph 1) teaches “GPUs are designed to maximize computation throughput using massive thread parallelism... NVIDIA Kepler GPUs have 192 execution units, 2048 in-flight threads, and 256 KB register file per processing core called streaming multiprocessor (SM).”  Regarding the register file device, since the register file of claim 14 includes similar limitations as the register file of claim 1, the register file of claim 14 is rejected for the same reason as in claim 1.  Claim 14 is therefore rejected.  

31.     	Claims 2, 3-6, 9-13 and 15 are rejected under 35 U. S.C. 103 as being unpatentable over Lee (with the baseline register file design) in view of Gebhart and U.S. Patent Publication No. 2011/0131379 to Jain et al. (“Jain”) and Zhang et al. (“Architecting Energy-efficient STT-RAM Based Register File on GPGPUs via Delta Compression,” published by the Association for Computing Machinery (ACM) in June 2016, herein Zhang).

32.	Regarding claim 2, the combination of Lee (with the baseline register file design) and Gebhart teaches the register file device according to claim 1.
The combination of Lee (with the baseline register file design) and Gebhart also teaches wherein the storage unit includes: a first storage unit (Gebhart, page 8, figure 5, L0 register file); a second storage unit (Gebhart, page 8, figure 5, L1 register file); and a third storage unit (Gebhart, page 8, figure 5, main register file (MRF)). 
The combination of Lee (with the baseline register file design) and Gebhart thus far does not explicitly teach the first storage unit is implemented using SRAM (see 112(f) interpretation) and configured to store recently used data, and a second storage unit implemented using SRAM (see 112(f) interpretation) and configured to store data evicted from the first storage unit for a predetermined buffer period, and a third storage unit implemented using STT-RAM (see 112(f) interpretation) and configured to store data received from the second storage unit.
Lee (with the baseline register file design) teaches that the “GPU register file is constructed with multiple SRAM banks” (Figure 1, Page 503, section 2.1, paragraph 3, lines 2-3), which corresponds to the third storage unit in the combination of Lee (with the baseline register file design) and Gebhart.  Lee (with the baseline register file design) teaches that “(T)o provide large bandwidth without unduly increasing complexity, GPU register file is constructed with multiple SRAM banks…” (Page 503, right column, section 2.1, paragraph 3, lines 1-3). Since the combination of Lee (with the baseline register design) and Gebhart implements a three-level memory hierarchy with the third storage unit implemented using SRAM, it would be obvious for one skilled in the art, at the effective filing date of the claimed invention, to also implement the first storage unit and the second storage unit using SRAM.  Doing so would enable the combination of Lee (with the baseline register file design) and Gebhart to provide large bandwidth for the first storage unit and the second storage unit.
The combination of Lee (with the baseline register file design) and Gebhart thus far does not explicitly teach the first storage unit configured to store recently used data, and a second storage unit configured to store data evicted from the first storage unit for a predetermined buffer period, and a third storage unit implemented using STT-RAM (see 112(f) interpretation) and configured to store data received from the second storage unit.
Jain (Figures 5 and 7) teaches three-level memory hierarchy; Paragraph [0068], lines 4-5: “a writeback cache 500 is coupled to a writeback buffer 510, which is in turn coupled to a lower-level memory 520;”  The writeback cache is interpreted to be similar to the first storage unit, the writeback buffer is interpreted to be similar to the second storage unit, and the lower-level memory is interpreted to be similar to the third storage unit of the claimed invention.  Jain (Paragraph [0066], lines 1-20) teaches the writeback cache and eviction to the lower level to make room for fill data.  In particular, in lines 20-22 of paragraph [0066], Jain teaches eviction using least recently used eviction algorithm.  In other words, Jain teaches a first storage unit storing recently used data by evicting least recently used data. 
Both Jain and the combination of Lee (with the baseline register file design) and Gebhart are from the same field of endeavor of multi-level file hierarchy.  It would be obvious for one skilled in the art, prior to the filing date of the claimed invention, to modify the combination of Lee (with the baseline register file design) and Gebhart using the least recently used eviction algorithm taught by Jain (Paragraph [0066], lines 1-20) to evict data from a first storage unit.  This would result in a first storage unit configured to store recently used data and a second storage unit configured to store data evicted from the first storage unit.  Doing so would enable keeping the recently used data in the first storage unit while freeing room in the first storage unit for storing new data.  
The combination of Lee (with the baseline register file design), Gebhart and Jain thus far does not teach a second storage unit configured to store data evicted from the first storage unit for a predetermined buffer period, and a third storage unit implemented using STT-RAM (see 112(f) interpretation) and configured to store data received from the second storage unit.
Jain (Paragraph [0069], lines 1-3) teaches “(W)riteback buffer 510 may be configured to store data evicted from writeback cache 500 before the evicted data is finally written back to lower-level memory 520.”  Jain (Paragraph [0075], lines 6-8) teaches “some number of cycles may elapse between the time writeback buffer 510 is written and the time its data is transferred to lower-level memory.”  Jain (Figure 6, paragraph [0074], lines 4-8) teaches “data for an eviction E1 is written into writeback buffer 510 during cycle 0, and is sent to lower-level memory 520 during cycle 1. Then, lower-level memory 520 takes a number of cycles N before an acknowledgement of the writeback is returned in cycle N+2.”  Note that the data for the eviction E1 stays in the writeback buffer for a period of one cycle (also illustrated in column 2 left-to-right of Figure 6.  Jain (Paragraph [0074], lines 8-12) teaches “writeback buffer 510 is free to accept data for another eviction E2 at cycle N+3.”  Note that the data for the eviction E2 again stays in the writeback buffer for a period of one cycle (also illustrated in column 5 of Figure 6).  The period of one cycle for the data of an eviction to stay in the writeback buffer is similarly taught by Jain in Figures 7-8, and paragraphs [0079-0080].  In other words, Jain teaches that the data evicted from the first storage unit (or the writeback cache) stays in the second storage unit (or the writeback buffer) for a predetermined period of time before being evicted to the third storage unit (or the lower-level memory).   
It would be obvious for one skilled in the art, prior to the effective filing date of the claimed invention, to modify the combination of Lee (with the baseline register file design) and Gebhart by storing the data in a second storage unit for a predetermined period of time, as taught by Jain.  This would result in a second storage unit configured to store data evicted from the first storage unit for a predetermined buffer period.  Doing so would enable the combination of Lee (with the baseline register file design)  and Gebhart to be energy efficient because accessing the data in a third storage unit (taught by Gebhart as main register file (MRF)) can consume more energy.
The combination of Lee (with the baseline register file design), Gebhart and Jain thus far does not teach a third storage unit implemented using STT-RAM (see 112(f) interpretation) and configured to store data received from the second storage unit.
Jain (Figures 5 and 7) teaches three-level memory hierarchy; Paragraph [0068], lines 4-5: “a writeback cache 500 is coupled to a writeback buffer 510, which is in turn coupled to a lower-level memory 520;”  Jain (Paragraph [0069], lines 1-3) teaches “(W)riteback buffer 510 may be configured to store data evicted from writeback cache 500 before the evicted data is finally written back to lower-level memory 520.”  In other words, Jain teaches that the lower-level memory (or the third storage unit) is configured to store data received from the writeback buffer (or the second storage unit).   
It would be obvious for one skilled in the art, prior to the effective filing date of the claimed invention, to modify the combination of Lee (with the baseline register file design) and Gebhart to evict data from the second storage unit to the third storage unit, as taught by Jain.  
This would result in the third storage unit configured to store data received from the second storage unit.  Doing so would enable the second storage unit to have available space to receive data evicted from the first storage unit and to avoid delaying completion of a cache fill that requires an eviction (Jain, Paragraph [0067], lines 8-16).  
The combination of Lee (with the baseline register file design), Gebhart and Jain thus far does not teach a third storage unit implemented using STT-RAM (see 112(f) interpretation).
Zhang teaches a storage unit implemented as a spin transfer torque-random access memory (STT-RAM) (Page 2, right column, figure 1, and section 3.1, second paragraph, lines 1-5: “…STT-RAM based register file… Each register entry consists of 1024 STT-RAM cells;” Zhang (Page 2, left column, section 2.2, table 1) further shows an example where STT-RAM has a lower leakage power (16.2 mW) as compared to the leakage power associated with SRAM (248.7 mW.)
Both Zhang and the combination of Lee (with baseline register file design), Gebhart and Jain are in the same field of endeavor of register file design.  It would be obvious for one skilled in the art, prior to the effective filing date of the claimed invention, to modify Lee (with baseline register file design), Gebhart and Jain using the STT-RAM taught by Zhang to replace the SRAM taught by Gebhart for the third storage unit.  This would result in the third storage unit implemented using STT-RAM.  Doing so would help reducing leakage power (taught by Zhang, Page 2, left column, section 2.2, table 1) associated with the third storage unit.  Claim 2 is therefore rejected.
33.	Claim 15 is a system claim that addresses similar limitations as claim 2 and is therefore rejected for the same reasons as claim 2. 	
34. 	Regarding claim 3, the combination of Lee (with baseline register file design), Gebhart, Jain and Zhang teaches the register file device according to claim 2 including a third storage unit in a memory hierarchy.  The combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang also teaches that the third storage unit (or Gebhart’s main register file (MRF)) is implemented as a spin transfer torque-random access memory (STT-RAM) (Zhang, Page 2, right column, figure 1, and section 3.1, second paragraph, lines 1-5).
The reason for combining Zhang with the combination of Lee, Gebhart and Jain is provided above with claim 2.  Claim 3 is therefore rejected.   
35.	Regarding claim 4, the combination of Lee (with baseline register file design), Gebhart, Jain and Zhang teaches the register file device according to claim 2 including the main register file (MRF) being the third storage unit.
	The combination of Lee (with baseline register file design), Gebhart Jain and Zhang thus far also teaches, in a hierarchy, a main register file (MRF) is at the lowest level (Gebhart, Page 8, figure 5), and reducing main register file (MRF) energy by reducing MRF accesses (Gebhart, Page 8, section 4, lines 3-9).   
The combination of Lee (with baseline register file design), Gebhart, Jain and Zhang thus far does not explicitly teach a compressing (interpreted as a compression unit) configured to compress data for a predetermined compression period before being stored in the third storage unit and a decompression unit configured to decompress compressed data.
Zhang (Page 2, right column, figure 1) teaches a compressor unit array positioned before a set of register banks.  Zhang (Page 3, left column, figure 2) shows a compress process example on BDI compression.  Zhang (Page 3, left column, paragraph 4, lines 1-3) teach “(T)o perform compression, BDI algorithm uses a data representation of a base and delta values against the base to present the compressed data,”  and (Page 3, left column, paragraph 2, lines 1-10) describes energy saving when compressing 128 bytes to 40 bytes.  Note that the compression unit of the claimed invention is interpreted under 112(f) (see the 112(f) interpretation above) based at least on the compression example shown in its Figure 7.  Note also that Figure 7 of the claimed invention is similar to Figure 2 taught by Zhang.  In other words, Zhang teaches a compression unit to compress data.
Zhang (Page 2, right column, figure 1) shows the direction of data flowing into the compressor unit array (where the compression operations are performed using the BDI algorithm described above) and then the data (now as compressed data) flowing from the compressor unit array to the set of register banks.  In other words, Zhang teaches the compressed data is stored in the third storage unit.
Zhang (Page 4, left column, section 4.1, lines 1-5) describes a simulation configuration using STT-RAM register file design, and (Page 4, right column, table 3) shows a compression latency parameter with a value of two (2) cycles. A compression latency is interpreted as a delay (or a compression period) resulted from a compression operation.  In other words, Zhang teaches a compression period (shown in table 3 as compression latency parameter) and the compression period is predetermined (shown in table 3 as two (2) cycles).  
Both Zhang and the combination of Lee (with baseline register file design), Gebhart and Jain are in the same field of endeavor of register file design.  It would be obvious for one skilled in the art, prior to the effective filing date of the claimed invention, to modify Lee (with baseline register file design), Gebhart and Jain using the compression unit and the predetermined compression period taught by Zhang to compress the data received from the second storage unit.  This would result in a compression unit configured to compress data for a predetermined compression period before being stored in the third storage unit.  Doing so would enable reducing a number of writing bytes of a register entry and thereby saving the energy of not having to write the bytes that have been reduced (taught by Zhang, Page 3, left column, second paragraph, lines 1-2 and 6-11.)
The combination of Lee (with baseline register file design), Gebhart, Jain and Zhang thus far does not explicitly teach a decompression unit configured to decompress compressed data.
Zhang (Page 2, right column, figure 1) teaches a decompressor unit array positioned after a set of register banks.  Note the direction of the data flowing from the set of register banks (via the interconnect) to the decompressor unit array and from the decompressor unit array to the operand collectors.  Zhang (Page 3, left column, paragraph 4, lines 18-20) teaches “…both compression and decompression operations only involve simple subtraction and addition operations…”  Zhang (Page 4, right column, table 3) shows a decompression latency parameter with a value of one (1) cycle.  In other words, Zhang teaches a decompression unit (or decompressor unit array) to decompress compressed data (described above as having been stored in the third storage unit).
 Both Zhang and the combination of Lee (with the baseline register file design), Gebhart and Jain are in the same field of endeavor of register file design.  It would be obvious for one skilled in the art, prior to the effective filing date of the claimed invention, to modify the combination of Lee (with the baseline register file design), Gebhart and Jain using the compression/decompression design taught by Zhang for the third storage unit.  This would result in a decompression unit configured to decompress compressed data.  Doing so would enable the combination of Lee (with the baseline register file design), Gebhart and Jain to gain better energy savings and overall throughput of the graphics processing unit (Zhang: Page 3, left column, paragraphs 2-3).  Claim 4 is therefore rejected.
36.	Regarding claim 5, the combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang teaches the register file device according to claim 4, including the third storage unit.  The combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang also teaches an arbiter (Lee (with the baseline register file design) (Page 504, figure 1.)
	The combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang thus far does not teach an indicator which points some banks (interpreted as points to banks) (see the 112(b) rejection above for claim 5) of the third storage unit. 
Lee (with the proposed enhancements for compression) (Page 504, figure 1) teaches a bank arbiter and a compression range indicator vector within the bank arbiter;  Page 507, left column, paragraph 1, lines 1-4: choices for compression as <4,1>,  <4,2>, <4,3>, and in lines 7-9: “…a 2-bit compression range indicator, to indicate which of the three compression choices were used to compress the warp register, or if the warp register is left uncompressed;”  Page 507, figure 6 shows 4 banks (bank0 to bank3) used out of 8 banks in a 50% compression.  In other words, the compression range indicator points to some banks of the third storage unit.  
Lee (with the proposed enhancements for compression) and the combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang are in the same field of endeavor of data compression.  It would be obvious for one skilled in the art, prior to the effective filing date of the claimed invention, to modify the combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang using the compression range indicator taught by Lee (with the proposed enhancements for compression) to identify the register banks used in a compression.  This would result in the arbiter including an indicator which points some banks of the third storage unit.  Doing so would enable the combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang to compress the data using fewer number of register banks.  Claim 5 is therefore rejected.
37.	Regarding claim 6, the combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang teaches the register file device according to claim 4, including the third storage unit, the compression unit and the decompression unit.  
The combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang thus far does not explicitly teach wherein the compression unit sets reference to for a plurality of data reduces the number of bits of data by representing data with a difference from the reference data (interpreted as “wherein the compression unit sets reference data for a plurality of data and reduces the number of bits of data by representing the data by a difference from the reference data,”  See the 112(b) rejection above for claim 6), and the decompression unit restores data by adding the difference from the reference data to the reference data.
Zhang (Page 3, left column, figure 2) shows a compress process example on BDI compression with a 128-byte data as input data and a compress data out as output data.  Zhang (Page 3, left column, paragraph 4, lines 1-9) teach “(T)o perform compression, BDI algorithm uses a data representation of a base and delta values against the base to present the compressed data… the original data is first divided into smaller chunks. The first chunk is usually selected as the base value.  The difference between the base and each of other chunks is computed by subtraction, and stored as the delta.”   Zhang (Page 3, left column, paragraph 2) describes using compression to reduce 128 bytes to 40 bytes and the energy savings associated with such reduction.  In other words, Zhang teaches a BDI compression algorithm that uses reference data (or base value) for a plurality of data (or the original data) and represents the data (or the original data) by a difference (or delta value) from the reference data (or base value).
Both Zhang and the combination of Lee (with the baseline register file design), Gebhart and Jain are in the same field of endeavor of register file design.  It would be obvious for one skilled in the art, prior to the effective filing date of the claimed invention, to modify the combination of Lee (with the baseline register file design), Gebhart and Jain using the BDI compression algorithm taught by Zhang.  This would result in a compression unit that sets reference data for a plurality of data and reduces the number of bits of data by representing the data by a difference from the reference data.  Doing so would enable the combination of Lee (with the baseline register file design), Gebhart and Jain to compress the input data into fewer bytes to save energy, as taught by Zhang (Page 3, paragraph 2, lines 4-10.)
The combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang thus far does not explicitly teach the decompression unit restores data by adding the difference from the reference data to the reference data.
Lee (with the proposed enhancements for compression) (Page 506, left column, paragraph 1, lines 3-4) teaches “(U)sing single base and the delta values of each chunk, we can recover the original data.”  Lee (with the proposed enhancements for compression) (Page 506, left column, paragraph 2, lines 1-3) teaches “(T)he BDI algorithm has very low decompression latency, because decompression is performed by simply adding the base value and the delta value for each chunk.” In other words, the BDI algorithm taught by Lee (with the proposed enhancements for compression) includes decompression operations that recovers the original data (or restores data) by adding the base value (or the reference data) and the delta value (or the difference).
Both Lee (with the proposed enhancements for compression) and the combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang are in the same field of endeavor of register file design using compression and decompression.  It would be obvious for one skilled in the art, prior to the effective filing date of the claimed invention, to modify the combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang using the decompression method taught by Lee (with the proposed enhancements for compression).  This would result in a decompression unit that restores data by adding the difference from the reference data to the reference data.  Doing so would enable the combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang to use the base and delta values for each chunk to recover the original data as taught by Lee (with the proposed enhancements for compression) (Page 506, left column, paragraph 1, lines 3-4).  Claim 6 is therefore rejected.
38.	Regarding claim 9, the combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang teaches the register file device according to claim 4, including a second storage unit, a third storage unit, an operand collector, a decompression unit and compressed data. 
	The combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang also teaches the third storage unit decompresses the compressed data corresponding to the operand through the decompression unit and then transmits the data to the operand collector (Zhang (Page 2, right column, figure 1) teaches a compressor unit array positioned before a set of register banks.  Zhang (Page 3, left column, figure 2) shows a compress process example on BDI compression.  In Figure 1, Zhang also shows a data flow with data compressed by a compressor unit array (or compressed data) flowing into the register banks (or third storage unit), and data (or compressed data) from the register banks flowing into the decompressor unit and then to the operand collectors.  See also above discussion with claim 4 about the decompressor unit and the operand collector.)
As mentioned with claim 1, the combination of Lee (with the baseline register file design) and Gebhart teaches that “(V)alues in the L0 and L1 register file always have a corresponding entry in the MRF. Therefore, if a value needs to be flushed to the MRF, no extra storage is required”  (Gebhart (Page 8, section 4, paragraph 1, lines 14-15).  In other words, when a value is flushed or evicted from an upper level register file such as the L1 register file (or second storage unit), that value can be checked in the MRF (or third storage unit) because the corresponding value can still be in the MRF.  It’s inherent that a cache is implemented to store values and to service access requests such as read requests to retrieve those values.  As such, the combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang also teaches when an operand corresponding to the read request is not in the second storage unit, the third storage unit is checked.  The reason for combining Zhang with Lee (with the baseline register file design), Gebhart and Jain is provided above with claim 2.  Claim 9 is therefore rejected.

39.	Regarding claim 10, the combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang teaches the register file device according to claim 2 including first storage unit of a memory hierarchy.
		As mentioned in claim 2, Jain (Paragraph [0068], lines 4-5 teaches “a writeback cache 500 is coupled to a writeback buffer 510, which is in turn coupled to a lower-level memory 520;”  The writeback cache is interpreted to be similar to the first storage unit, the writeback buffer is interpreted to be similar to the second storage unit, and the lower-level memory is interpreted to be similar to the third storage unit of the claimed invention.  Jain (Paragraph [0066], lines 3-6) teaches the writeback cache and stores that hit in the cache are written to the cache without being immediately written to lower levels of the memory hierarchy.  In other words, since the first storage unit is implemented as a writeback cache (as taught by Jain), data in the first storage unit that needs to be updated is simply written over with the new data.  As such, the combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang also teaches wherein when the access request is a write request and an operand corresponding to the write request is in the first storage unit, the first storage unit overwrites the data with new data. The reason for combining Zhang with Lee (with the baseline register file design), Gebhart and Jain is provided above with claim 2.  Claim 10 is therefore rejected.
40.	Regarding claim 11, the combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang teaches the register file device according to claim 10 including a first storage unit and a second storage unit of a memory hierarchy.
	As mentioned in claim 2, Jain (Paragraph [0066], lines 3-6) teaches the writeback cache and (lines 6-11) teaches eviction from the cache.  Jain (Paragraph [0066], lines 15-17) teaches “…evictions may occur when a cache fill that occurs in response to a load miss forces the eviction of existing cache data to make room for the fill data.”  Jain (Paragraph [0066], lines 19-22) teaches “…when fill data is ready to be written to the particular set, then to make room for the fill data, one way may be chosen for
eviction according to a suitable algorithm (e.g., least recently used, least frequently used, etc.).  In other words, Jain teaches a first storage unit evicting least recently used data to make room for fill data.  Eviction from the first storage unit to the second storage unit is discussed in claim 2.  As such, the combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang teaches wherein when the access request is a write request and an operand corresponding to the write request is not in the first storage, in step S540, the first storage unit evicts existing data to the second storage unit and then in step S530, the first storage unit overwrites the data with new data.  The reason for combining Zhang with Lee (with the baseline register file design), Gebhart and Jain is provided above with claim 2.  Claim 11 is therefore rejected.
41.	Regarding claim 12, the combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang teaches the register file device according to claim 2 including a first storage unit and an operand collector.  The combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang also teaches that “the operand collector sends access requests for all source operands of the instruction to the bank arbiter,” (Lee (with the baseline register file design), Page 507, right column, paragraph 2, lines 4-7.)
As mentioned with claim 1, the combination of Lee (with the baseline register file design) and Gebhart teaches that “(T)he upper levels of the register file hierarchy filter requests to the main register file (MRF) and provide several benefits… reduced MRF energy by reducing MRF accesses…The upper level, L0 register file is the smallest and has the lowest access energy…Values in the L0 and L1 register file always have a corresponding entry in the MRF.  Therefore, if a value needs to be flushed to the MRF, no extra storage is required.”  Gebhart (Page 8, section 4, paragraph 1, lines 5-15)  In other words, when there is an access request such as a read request, an upper register file such as the L0 register file (or the first storage unit) would filter the request to the MRF, and when the value is in the L0 register file, the value is retrieved from the L0 register file instead of retrieving from the MRF to reduce MRF energy.  It’s inherent that a cache is implemented to store values and to service access requests such as read requests to retrieve those values.  As such, the combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang also teaches wherein when the access request is a read request and an operand corresponding to the read request is in the first storage unit, the first storage unit transmits data corresponding to the operand to the operand collector.   The reason for combining Zhang with Lee (with the baseline register file design), Gebhart and Jain is provided above with claim 2.  Claim 12 is therefore rejected.
42.		Regarding claim 13, the combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang teaches the register file device according to claim 12 including a first storage unit, a second storage unit, an operand collector and a request.
		As mentioned with claim 12, the combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang teaches that “(T)he upper levels of the register file hierarchy filter requests to the main register file (MRF) and provide several benefits… reduced MRF energy by reducing MRF accesses…The upper level, L0 register file is the smallest and has the lowest access energy…Values in the L0 and L1 register file always have a corresponding entry in the MRF. Therefore, if a value needs to be flushed to the MRF, no extra storage is required.”  Gebhart (Page 8, section 4, paragraph 1, lines 5-15)  In other words, when there is an access request such as a read request. the request would be filtered by the L0 register file (or first storage unit) because it has the lowest access energy, and when the value is not in the L0 register file, the next lower register file, L1 register file (or the second storage unit), is checked because it may store the value that was evicted from the L1 register file (see eviction discussion in claim 2).  It’s inherent that a cache is implemented to store values and to service access requests such as read requests to retrieve those values.  Thus, when the value is located in the L1 register file, the read request is serviced.  As such, the combination of Lee (with the baseline register file design), Gebhart, Jain and Zhang also teaches when the access request is a read request and an operand corresponding to the read request is not in the first storage unit, the second storage unit is checked, and when the operand corresponding to the read request is in the second storage unit, data corresponding to the operand is transmitted to the operand collector. The reason for combining Zhang with Lee (with the baseline register file design), Gebhart and Jain is provided above with claim 2.  Claim 13 is therefore rejected.

Allowable Subject Matter
43. 		Claims 7 and 8 would be allowable if rewritten or amended to overcome the objections and the rejections under 35 U.S.C. 112(b) set forth in this Office Action.
44. 		Claim 7 recites, among other limitations, the second storage unit including a counter that counts both the predetermined buffer period and the predetermined compression period.  The reason for indication of allowable subject matter is the limitations, in combination with other limitations, where the second storage unit includes a counter that counts both the predetermined buffer period and the predetermined compression period are not anticipated or rendered obvious by Lee (both with the baseline register file design and with the proposed enhancements for compression), Gebhart, Jain and Zhang, individually or in combinations.  Lee (both with the baseline register file design and with the proposed enhancements for compression) does not address having a memory hierarchy with a second storage unit storing data for a buffer period nor Lee (both with the baseline register file design and with the proposed enhancements for compression) address a compression unit compressing data for a compression period.  Gebhart, despite addressing a memory hierarchy with a second storage unit, also does not address the second storage unit storing the data for a buffer period.  Jain, despite addressing the buffer period, does not address having a counter associated with the buffer period.  Zhang addresses using STT-RAM with a compression unit and a decompression unit and compression period, but Zhang does not address having a counter associated with the compression period.  None of Lee (both with the baseline register file design and with the proposed enhancements for compression), Gebhart, Jain and Zhang in combinations addresses having a counter which counts both the buffer period and the compression period.
45.		Claim 8 recites, among other limitations, the second storage unit stores data evicted from the first storage unit for the buffer period and the compression period.  The reason for indication of allowable subject matter is the limitations, in combination with other limitations, where the second storage unit stores data evicted from the first storage unit for the buffer period and the compression period are not anticipated or rendered obvious by Lee (both with the baseline register file design and with the proposed enhancements for compression), Gebhart, Jain and Zhang, individually or in combinations. Lee (both with the baseline register file design and with the proposed enhancements for compression) does not address having a second storage unit storing data for a buffer period and a compression unit.  Gebhart, despite addressing a memory hierarchy with a second storage unit, also does not address the second storage unit storing the data for a buffer period and a compression period.  Jain, despite addressing a buffer period, does not address a second storage unit storing data for the buffer period and a compression period.  Zhang addresses using STT-RAM with a compression unit and a compression period, but Zhang does not address having a second storage unit storing data for a buffer period and a compression period.  None of Lee, Gebhart, Jain and Zhang in combinations addresses having a second storage unit storing data evicted from a first storage unit for a buffer period and a compression period.
46.	Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
47.		The prior art made of record cited in this current action and not relied on, is considered pertinent to the Applicant’s disclosure include:
a/ US Patent Publication No. 2018/0052601 to Lee Jun-seo and published on February 22, 2018 is cited for the teaching of a memory system with multiple regions and for moving data between the regions (see paragraph [0016].)
b/ US Patent No. 7,834,881 to Liu et al. and issued on November 16, 2010 is cited for the teaching of register file unit and operand collector (see Figures 2, 3 and 5 and related description.)
c/ US Patent Publication No. 2018/0293009 to Clohset et al. and published on October 11, 2018 
is cited for the teaching of storing data for a fixed time in a temporary storage (see paragraphs [0066]-[0067].)
d. “LTRF: Enabling High-Capacity Register Files for GPUs via Hardware/Software Cooperative Register Prefetching,” Mohammad Sadrosadati et al., Published March 28, 2018 by Association for Computing Machinery is cited for the teaching of latency-tolerant register file (see Figure 1, page 2.)
48.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TRAN whose telephone number is (571) 270- 3995.   The examiner can normally be reached on Mon-Thurs 7:30-6 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JYOTI MEHTA can be reached on (571) 272-3702. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DNT/
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182